Title: To Thomas Jefferson from Albert Gallatin, 20 December 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            20th Decer. 1802
          
          I enclose the proposals made for building the marine hospital; and also some objections made by Doctr. Eustis as to the site & plan. Are they sufficient to induce a postponement & inquiry. The consequence of the delay will probably be that the building cannot be completed till summer of 1804, instead of being done in the course of next year. 
          A. M’Clene has called on me, and on coming to an explanation of his letter, says that he never intended it as a resignation; but that he meant to convey the idea that if the President intends removing him, which he still hopes, will not be the case, the removal might not take place till next spring. 
          With respect & attachment Your’s
          
            Albert Gallatin
          
        